

Exhibit 10.1
Amendment No. 9
to the
Edwards Lifesciences Corporation
401(k) Savings and Investment Plan
(restated effective January 1, 2016)




The Edwards Lifesciences Corporation 401(k) Savings and Investment Plan ("Plan")
as amended and restated as of January 1, 2016 (“Plan”), as amended by Amendment
No. 1 executed on May 2, 2016, Amendment No. 2 executed on December 19, 2016,
Amendment No. 3 executed on February 24, 2017, Amendment No. 4 executed on
February 24, 2017, Amendment No. 5 executed on October 27, 2017, Amendment No. 6
executed on December 19, 2017, Amendment No. 7 executed on December 19, 2017,
and Amendment No. 8 executed on April 17, 2018, is hereby further amended
effective January 1, 2019, as follows:


1.Section 8.1(e) is amended in its entirety by the following:


8.1(e) Hardship Withdrawals. A Participant who has withdrawn all amounts
permitted to be withdrawn under subsections (a), (b), (c) and (d) above and who
has established hardship (as described below) may elect to withdraw a specified
dollar amount up to the total value (determined as of the date described below)
of his vested Accounts, other than his Stock Grant Account, according to the
hierarchy set forth in 1(h) below. Such withdrawals shall be subject to the
following:
(i)    Immediate and Heavy Financial Need. A withdrawal shall be deemed to be
made on account of a hardship only if it is made on account of an immediate and
heavy financial need of the Participant and is necessary to satisfy such
financial need. The determination of whether a Participant has an immediate and
heavy financial need is to be made on the basis of all relevant facts and
circumstances.
(ii)    Exhaustion of Other Resources. A withdrawal will not be deemed to be
necessary to satisfy the immediate and heavy financial need requirement of
subparagraph (i) above unless the Participant has first obtained all
distributions and withdrawals, other than hardship withdrawals under all plans
maintained by the Employers and Commonly Controlled Entities of the Employers. A
withdrawal generally may be treated as necessary to satisfy the immediate and
heavy financial need if the need cannot reasonably be relieved:
(A)    Through reimbursement or compensation by insurance or otherwise;
(B)    By reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need;
(C)    By other distributions from the Plan or any other plan maintained by the
Participant’s Employer or any Commonly Controlled Entity, or by borrowing from
commercial sources on reasonable commercial terms.
For purposes of this Section, the Participant’s resources shall be deemed to
include those assets of his Spouse and minor children that are reasonably
available to the Participant. A financial need shall not fail to qualify as
immediate and heavy merely because such need was reasonably foreseeable or
voluntarily incurred by the Participant.
(iii)    Specific Hardship. A withdrawal shall be deemed to be made on account
of an immediate and heavy financial need of a Participant if the withdrawal is
made on account of:


1
126914v1
WEST\282396171.1

--------------------------------------------------------------------------------




(A)    Expenses for medical care that would be deductible under Code Section
213(d) (determined without regard to whether the expenses exceed 7.5% of
adjusted income);
(B)    The purchase of a principal residence of the Participant (excluding
mortgage payments);
(C)    Payment of tuition, room and board, and related educational fees for up
to the next 12 months of post-secondary education for the Participant, or his
Spouse, children, or dependents (as defined in Code Section 152);
(D)    The need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant’s principal
residence;
(E)    Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 without
regard to section 152(d)(1)(b));
(F)    Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or
(G)    Such other reasons as the Commissioner of Internal Revenue may prescribe.
The amount of an immediate and heavy financial need may include any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the withdrawal.
(iv)    Withdrawal Limited to Need. A withdrawal shall not be treated as
necessary to satisfy an immediate and heavy financial need of a Participant to
the extent the amount of the withdrawal is in excess of the amount required to
relieve the financial need or to the extent such need may be satisfied from
other resources that are reasonably available to the Participant. This
determination generally is to be made on the basis of all relevant facts and
circumstances.
(v)    Impact of Withdrawal on Future Participation. The denial of a
Participant’s request for a hardship withdrawal shall be treated as a denial of
a claim for a benefit under the Plan, and shall thus be subject to the claim and
review procedures set forth under Section 9.10.


IN WITNESS WHEREOF, a duly authorized officer of the Company has caused this
Plan to be executed on the 5th day of October, 2018.






EDWARDS LIFESCIENCES CORPORATION
ADMINISTRATIVE AND INVESTMENT COMMITTEE
 
 
 
 
By:
/s/ Christine Z. McCauley
 
Christine Z. McCauley
Its:
Chairperson





2
126914v1
WEST\282396171.1